—Judgment, Supreme Court, New York County (William Wetzel, J.), rendered July 30, 1997, convicting defendant, after a jury trial, of kidnapping in the first degree (four counts), robbery in the first degree (three counts) and burglary in the first degree, and sentencing him to an aggregate term of 83 Vs years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490). Issues concerning identification were properly presented to the jury and there is no basis for disturbing its determinations. The victims had an extensive opportunity to observe defendant over a period of two weeks, and were able to make a reliable identification.
Defendant’s claim that he was entitled to a missing witness charge as to one of his accomplices is similar to a claim rejected by this Court on the codefendants’ appeal (People v Yong Lin, 278 AD2d 114, lv denied 96 NY2d 808), and there is ho reason for reaching a different result herein.
We perceive no basis for reducing the sentence. Concur— Tom, J.P., Buckley, Rosenberger, Friedman and Marlow, JJ.